Citation Nr: 1417747	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	William T. Graham, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  The appellant seeks benefits as the Veteran's surviving spouse.  The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the VA Regional Office in Buffalo, New York (RO).


FINDINGS OF FACT

1.  A January 2011 certificate of death indicates that the Veteran died on January [redacted], 2011, at the age of 64.  The certificate of death lists the immediate cause of death as sepsis due to or as a consequence of coronary artery bypass.  Coronary artery disease is noted as a significant condition contributing to death.

2.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during active military service.


CONCLUSION OF LAW

A disability presumed to have been incurred in military service contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

The Veteran died in January 2011.  The death certificate confirms that the immediate cause of the Veteran's death was sepsis due to or as a consequence of coronary artery bypass.  Coronary artery disease is noted as a significant condition contributing to death.  Clinical records prior to the Veteran's death clearly show an ongoing diagnosis of coronary artery disease leading up to his death.  

Coronary artery disease may be presumed to have been incurred during active military service as a result of exposure to herbicides if it is manifest to a degree of 10 percent at any time after which the Veteran was exposed to herbicides during active service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The law provides that "[a] veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  There must be documentary proof that the Veteran's service involved duty or visitation in the Republic of Vietnam before the presumption of exposure to herbicides can be applied.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309; see also VAOPGCPREC 7-93; 59 Fed. Reg. 4752 (1994) ("service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace).

During the Vietnam Era, the Veteran was attached to the 441st Military Intelligence Detachment (MID) of the United States Army Special Forces Group.  His DD Form 214 shows that he served on foreign soil for two years and eight months and his service personnel records show that he was stationed in Okinawa, Japan.  His DD Form 214 shows his military occupational specialty as an intelligence analyst.  The appellant asserts that during his tour of duty in Okinawa, the Veteran supported the 441st MID during temporary assignments in the Republic of Vietnam.  She contends he should, therefore, be presumed to have been exposed to herbicides for VA purposes.

The RO sought information to confirm the Veteran's service in Vietnam, but no such records were found.  The appellant submitted a history of the 441st MID found on the internet, which shows while "the 441st was not assigned to the war in Vietnam as a complete unit...a number of personnel were attached in support of the intelligence activities conducted by the 5th Special Forces Group in Vietnam."  This history also notes, "[d]uring 1969 and 1970 personnel of the 441st participated in twenty five (25) missions in the Republic of Vietnam."  In February 2012 and August 2013, a fellow soldier, T.C., submitted statements in support of the appellant's claim.  In particular, T.C., a Purple Heart recipient with confirmed combat service in the Republic of Vietnam, provided personal recollection of actually seeing the Veteran in the Republic of Vietnam.  The statements indicate that T.C. first saw the Veteran in December 1969 "at the airstrip outside Dak To in the 3 corps area," and that the Veteran was seen a second time in the spring of 1970 "on the border between Cambodia and Vietnam with a recon unit which included [s]pecial forces advisors."  T.C. saw the Veteran a third time "at Chi Lang...in July or August of 1970." 

T.C.'s statements, the 441st MID's history, along with the Veteran's service personnel records confirming his in-service status as an intelligence analyst with the 441st MID, corroborate the appellant's assertions that the Veteran was in Vietnam during his active service.  In sum, the evidence of record demonstrates that the Veteran was exposed to an herbicidal agent during military service, that he died in January 2011, and that coronary artery disease was a significant condition leading to his death.  As such, with application of the doctrine of reasonable doubt, the Board finds that the Veteran was on the ground in the Republic of Vietnam during the Vietnam Era and therefore is presumed to have been exposed to an herbicidal agent during his military service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


